DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/21 has been entered.
Claims 27-38 have been added by Applicant.
Claims 10, 17-19, and 25-38 are pending.
Claims 10, 18, and 26 have been amended by Applicant.
Claims 10, 17-19, and 25-38 are currently under consideration.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejection of claim 18 under 35 U.S.C. 103(a) is withdrawn.

Response to Arguments
Double Patenting

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	In the Reply of 4/1/21, Applicant indicated this rejection will be addressed if the rejection becomes non-provisional.

Claim Rejections - 35 USC § 103
Claims 10, 17, 19, and 25 remain and claims 28-30 and 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fisher et al (WO 2018/049000 A1; 3/15/18).
Fisher et al teaches a method of treating cancer comprising administering a therapeutically effective amount of a composition comprising a histone methyltransferase inhibitor ([0134], in particular). Fisher et al further teaches said method wherein the method of treating results in the therapeutic effect of eliminating disease ([0284], in particular).  Fisher et al further teaches said method wherein the method comprises orally administering antacid compounds such as sodium hydrogen carbonate and magnesium oxide, admixed with or in combination with the histone methyltransferase inhibitor, in order to increase intragastric pH to alleviate the influence of gastric acid ([0305]-[0307], in particular). Fisher et al further 
Fisher et al does not specifically teach administering 1-20 g a day of the sodium hydrogen carbonate and 1-20 g a day of the magnesium oxide or that the method results in a decrease in CEA blood level in lung cancer patients or that the method result in normalizing of a CRP inflammation marker in malignant lymphoma patients.  
However, one of ordinary skill in the art would have been motivated with an expectation of success to perform and optimize the method of Fisher et al with just any subject with malignant lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer wherein just any amounts of both sodium hydrogen carbonate and magnesium oxide are administered with the histone methyltransferase inhibitor in order to find the optimum amounts to increase intragastric pH because Fisher et al teaches antacid compounds increase intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid. Amounts of sodium hydrogen carbonate and magnesium oxide to increase in intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid is a parameter that is a “result-effective variable” wherein the “variable” is the amount of sodium hydrogen carbonate and magnesium oxide and the “result” is increase in intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid. See MPEP 2144.05. Further, “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
In particular regards to claims 34 and 36, it is acknowledged Fisher et al does not demonstrate the method rendered obvious by Fisher et al results in a decrease in CEA blood level in lung cancer patients or results in normalizing of a CRP inflammation marker in malignant lymphoma patients. However, the examiner takes the position that a decrease in CEA blood level in lung cancer patients and normalizing of a CRP inflammation marker in malignant lymphoma patients are not results of significance greater than that of the expected property of predicted therapeutic effects (including remission and eliminating disease; see [0087]-[0088] and [0284]) taught by the Fisher et al. Therefore, recitation of such results are not sufficient to rebut obviousness of the method of Fisher et al when the method of Fisher et al is expected to have the equal or greater property of expected therapeutic benefit. See MPEP 716.02(c). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 4/1/21, Applicant argues Fisher et al does not teach or suggest orally administering recited anticancer effective amounts of (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid for treating cancer wherein said administering results in at least 
The amendments to the claims and the arguments found in the Reply of 4/1/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that Fisher et al does not teach or suggest orally administering recited anticancer effective amounts of (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid for treating cancer wherein said administering results in at least one of prevention of recurrence of cancer, prevention of metastasis of cancer, or extension of life, the examiner disagrees. Fisher et al teaches a method of orally administering therapeutically effective amounts of a histone methyltransferase inhibitor in combination with antacid agents such as sodium hydrogen carbonate magnesium oxide. Such a method predictably prevents metastasis of cancer because Fisher et al teaches the histone methyltransferase inhibitor of the method of Fisher et al prevents metastasis ([0133], in particular). Further, one of ordinary skill in the art would have been motivated with an expectation of success to perform and optimize the method of Fisher et al with just any subject with a cancer of Fisher et al wherein just any amounts of both sodium hydrogen carbonate and magnesium oxide are administered with the histone methyltransferase inhibitor in order to find the optimum amounts to increase intragastric pH because Fisher et al teaches antacid compounds increase intragastric pH to protect In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)). 
In regards to the citation of Examples 7, 9, 10, and 12 of the specification and argument the examples provide evidence that administering urinary alkalization agents comprising (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid resulted in treatment of a number of cancers, including achieving results such as prevention of cancer recurrence, prevention of cancer metastasis and/or a life extension for a cancer patient, such results are predictable from the teachings of Fisher et al. The method of Fisher et al is taught by Fisher et al to provide cancer patients with therapeutic effects (including remission and eliminating disease; see [0087]-[0088] and [0284] of Fisher et al). Further, the Example 7 describes a result on a single patient. Without any other similar treated patient and without any control, it is unclear how any condition of the treated patient of Example 7 can be attributed to the sodium hydrogen carbonate + magnesium oxide treatment. Further, neither the instant claims nor the method rendered obvious by Fisher et al require the sodium hydrogen carbonate + citric acid treatment of Example 12.  Further, Examples 9, 10, and 12 each describe treatments (Example 9 . 

Claim Rejections - 35 USC § 103
Claims 10, 17, 19, and 26 remain rejected and claims 31, 32, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura et al (US 2005/0158375 A1; 7/21/05).
Kimura et al teaches a method of treating and preventing cancer comprising orally administering a composition comprising liposomes and an antitumor active substance ([0013]-[0025], in particular). Kimura et al further teaches said method wherein the compositions comprise foaming agents sodium hydrogen carbonate and citric acid ([0107]-[0110], in particular). Kimura et al further teaches said method wherein the cancer is lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer ([0118], in particular). The examiner takes the position that prevention of a cancer prevents metastasis of said cancer.

However, one of ordinary skill in the art would have been motivated with an expectation of success to treat and optimize lung, lymphoma, pancreatic, breast, gastric, and colorectal cancer treatment of Kimura et al by performing the method of Kimura et al wherein just any amounts of both sodium hydrogen carbonate and citric acid are administered in order to find the optimum amounts to function as foaming agents of the administered composition because Kimura et al teaches said method wherein the compositions comprise foaming agents and Kimura et al teaches sodium hydrogen carbonate and citric acid are to function as foaming agents.
Amounts of hydrogen carbonate and citric acid to produce foaming for the composition of Kimura et al is a parameter that is a “result-effective variable” wherein the “variable” is the amount of hydrogen carbonate and citric acid and the “result” is producing foaming for the composition of Kimura et al. See MPEP 2144.05. Further, “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
In particular regards to claim 38, it is acknowledged Kimura et al does not demonstrate the method rendered obvious by Kimura et al results in a decrease in BCA225, CA15-3, or CEA in blood level in breast cancer patients. However, the examiner takes the position that a decrease in BCA225, CA15-3, or CEA in blood level in breast cancer patients is not a result of significance In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 4/1/21, Applicant argues Kimura et al does not teach or suggest orally administering recited anticancer effective amounts of (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid for treating cancer wherein said administering results in at least one of prevention of recurrence of cancer, prevention of metastasis of cancer, or extension of life.  Applicant further cites Examples 7, 9, 10, and 12 of the specification and argues the examples provide evidence that administering urinary alkalization agents comprising (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid resulted in treatment of a number of cancers, including achieving results such as prevention of cancer recurrence, prevention of cancer metastasis and/or a life extension for a cancer patient.
The amendments to the claims and the arguments found in the Reply of 4/1/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that  Amounts of hydrogen carbonate and citric acid to produce foaming for the composition of Kimura et al is a parameter that is a “result-effective variable” wherein the “variable” is the amount of hydrogen carbonate and citric acid and the “result” is producing foaming for the composition of Kimura et al. See MPEP 2144.05. Further, “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
. 


Claim Rejections - 35 USC § 103
Claims 10, 17, 19, and 26 remain rejected and claims 27, 31, 32, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kutok et al (US 2015/0320754 A1; 11/12/15).
Kutok et al teaches a method of treating (including “inhibiting, reducing, ameliorating, managing, or preventing”) cancer comprising orally administering a therapeutically effective amount of a composition comprising a PI3K inhibitor in combination with a second therapeutic agent ([0008] and [0361], in particular). Kutok et al further teaches said method wherein the treatment results in increased progression-free survival, overall survival, or time to progression ([0223], in particular). Kutok et al further teaches said method wherein the compositions comprise a base such as sodium hydrogen carbonate and citric acid to facilitate processing or enhance stability ([1070], in particular). Kutok et al further teaches said method wherein the cancer is lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer ([0215], in particular). Kutok et al further teaches said method wherein the second therapeutic agent is lentinan ([0791], in particular).
Kutok et al does not specifically teach administering the sodium hydrogen carbonate and the citric acid at recited doses or that the method results in a decrease in BCA225, CA15-3, or CEA blood levels in breast cancer patients. However, one of ordinary skill in the art would have been motivated with an expectation of success to treat and optimize a cancer treatment method by performing the method of Kutok et al on just any patient with lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer wherein the administered compositions 
Amounts of hydrogen carbonate and citric acid to enhance stability for the composition of Kutok et al is a parameter that is a “result-effective variable” wherein the “variable” is the amount of hydrogen carbonate and citric acid and the “result” is providing stability for the composition of Kutok et al. See MPEP 2144.05. Further, “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
In particular regards to claim 38, it is acknowledged Kutok et al does not demonstrate the method rendered obvious by Kutok et al results in a decrease in BCA225, CA15-3, or CEA in blood level in breast cancer patients. However, the examiner takes the position that a decrease in BCA225, CA15-3, or CEA in blood level in breast cancer patients is not a result of significance greater than that of the expected property of predicted therapeutic effects (including preventing cancer) taught by the Kutok et al. Therefore, recitation of such a result is not sufficient to rebut obviousness of the method of Kutok et al when the method of Kutok et al is expected to have the equal or greater property of expected therapeutic benefit. See MPEP 716.02(c). Therefore, the invention as a whole would have been prima facie obvious to one of In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 4/1/21, Applicant argues Kutok et al does not teach or suggest orally administering recited anticancer effective amounts of (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid for treating cancer wherein said administering results in at least one of prevention of recurrence of cancer, prevention of metastasis of cancer, or extension of life.  Applicant further cites Examples 7, 9, 10, and 12 of the specification and argues the examples provide evidence that administering urinary alkalization agents comprising (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid resulted in treatment of a number of cancers, including achieving results such as prevention of cancer recurrence, prevention of cancer metastasis and/or a life extension for a cancer patient.
The amendments to the claims and the arguments found in the Reply of 4/1/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that Kutok et al does not teach or suggest orally administering recited anticancer effective amounts of (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid for treating cancer wherein said administering results in at least one of prevention of recurrence of cancer, prevention of metastasis of cancer, or extension of life, the examiner disagrees. The method of Kutok et al teaches a method of treating (including inhibiting, reducing, ameliorating, managing, ). The examiner takes the position that prevention of a cancer prevents metastasis of said cancer. Further, one of ordinary skill in the art would have been motivated with an expectation of success to perform and optimize the method of Kutok et al with just any subject with a cancer of Kutok et al wherein just any amounts of both sodium hydrogen carbonate and citric acid are administered in order to find the optimum amounts to that function as stabilizing agents of the compositions of Kutok et al because Kutok et al teaches said method wherein the compositions comprise stabilizing agents and Kutok et al teaches sodium hydrogen carbonate and citric acid are stabilizing agents. Amounts of hydrogen carbonate and citric acid to produce stability for the composition of Kutok et al is a parameter that is a “result-effective variable” wherein the “variable” is the amount of hydrogen carbonate and citric acid and the “result” is producing stability for the composition of Kutok et al. See MPEP 2144.05. Further, “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
In regards to the citation of Examples 7, 9, 10, and 12 of the specification and argument the examples provide evidence that administering urinary alkalization agents comprising (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid resulted in treatment of a number of cancers, including achieving results such as prevention of cancer recurrence, prevention of cancer metastasis and/or a life extension for a cancer patient, such results are predictable from the teachings of Kutok et al. The method of Kutok et al is taught by Kutok et al . 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642